DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 10/28/21 have been fully and carefully considered.
The claim objections and rejections under 35 USC 112(b) are withdrawn in light of applicant’s arguments and amendments on 10/28/21.
The claim rejections under 35 USC 102(a)(1) are withdrawn in light of applicant’s amendments to incorporate subject matter previously indicated as allowable and further reasons for Allowability.
Claims 11-26 are allowed.
Gibbs (US 8,210,271) is regarded as the closest relevant prior art., Gibbs teaches providing a tank tool, said tank tool having a body with an internal passageway and an upper portion has a port in fluid communication with the interior of tank, and a lower portion configured to attach a hose. (Col. 3, ln. 10-31, Fig. 1 & ln. 43-55, Fig. 2).  As can be seen from Fig. 1, the hose is connected to the lower end of the body of the tank tool. (Id. at Fig. 1). The tool is positioned such that the tool has an oil, vapor, and oil/vapor interface. (Id. at col. 3, 20-25, Fig. 1). The interior of the tank is grounded by the hose which is attached to the tank tool (Fig. 1), however the hose is not formed of conductive material (see arguments page 11).
There is no teaching, suggestion, or motivation found in the prior art to modify the closest prior art, U.S. Patent 8,210,271 to Gibbs, such that 1) a plurality of fixed impellers are provided in the internal passageway so that vapors pass downwardly over said impellers; 2) hot (as defined by the Specification) oil is directed adjacent the oil/vapor interface; 3) attaching said tank tool to a floating roof of said tank so that the tank tool moves with said floating roof (as per claim 12); 4) providing an additional tank tool 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772